Beck, J.
(After stating the foregoing facts.)
1. The court did not err in overruling the general demurrer to the petition. If supported by evidence, the jury would have been authorized to find that the defendant company was so far wanting in diligence, under the circumstances, that it would be liable for injuries sustained in consequence of its failure to exercise that degree of care and diligence due to the plaintiff at the time she was injured.
2. The grounds of special demurrer which were not sustained by the court were either without merit or were sufficiently met by amendments to the petition.
3. Complaint is made of the following charge of the court: *773“There is no law that impeaches a witness because he is an agent or employee of a railroad, or connected with a railroad corporation. It is a question you may consider as regarding his interest, in judging his credibility.” Error assigned upon this charge relates to the last sentence, wherein the jury is instructed that “It is a question you may consider as regarding his interest, in judging his credibility.” The plaintiff in error insists that “there was no evidence that the employees of the company had any interest in the case, and that the instruction was unauthorized, inapplicable, hurtful, and was expressive of the opinion of the court that the agent' or employee of the company was interested in the litigation.” Considering the entire excerpt from the charge quoted above, it was not open to the criticism made upon it. The question is not a novel one, and discussion of it is unnecessary. See Central of Georgia Railway Co. v. Bernstein, 113 Ga. 175 (38 S. E. 394), and other cases touching a similar question collected in 12 Michie’s Dig. Ga. R. 1080.
4. Error is assigned upon the following instruction to the jury: “If different witnesses, in testifying about a matter, agree upon the material facts testified to by them, slight discrepancies as to collateral, attendant facts afford no sufficient legal ground to discredit their testimony.” The criticism upon this part of the charge is that the court invaded the province of the jury, in telling them what fact or facts would be sufficient to discredit the testimony of a witness; and we are of the opinion that the exception is well taken. We are compelled to repeat what has been so often said before, that the credit of a witness and his testimony is exclusively a question for the jury. Any invasion of this sole province of the jury is ground for the grant of a new trial. What effect “’slight discrepancies as to collateral, attendant facts” shall have upon the testimony of a witness must be settled by the jury, and the court should not attempt to aid or guide them touching such a question. If he does so, under our law a new trial follows; certainly, unless it happens to be in one of those cases where it can be properly said that no other verdict than the one rendered' could have been rendered under all the facts of the ease.
5-7. The rulings made in headnotes 5, 6, and 7 require no discussion. Eelative to headnote 5, see the ease of Louisville & Nashville Railroad Co. v. Ogles, ante, 720 (83 S. E. 681). And relative *774to headnote 6, see Atlanta &c. Ry. Co. v. Gardner, 122 Ga. 82 (49 S.E. 818).

Judgment reversed.


All the Justices concur, except Fish, C. J., absent.